DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see remarks Page 7, filed 10/20/2021 with respect to rejection of claims 1, 3, 7-8, 10, 15 and 17 under 35 USC 112(a) has been considered and the rejection has been withdrawn. 
Here is the reason why the rejection has been withdrawn:
Though applicant doesn’t have the support regarding how “generating 3D translation and rotational camera reference images associated with the at least one scanned apparel item utilizing the determined at least one high polygon 3D model;” this limitation is performed, generation of camera reference images is known in the art.



Allowable Subject Matter
Claims 1, 3, 7-8, 10, 15 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Alura ( US patent publication: 20190266795) teaches, A computer process for scanning apparel items for generation of three dimensional (3D) reproduced representations of scanned apparel items having folding line indications, comprising:
creating an electronic scan of at least one apparel item utilizing a depth sensor and RGB camera mounted on a rotational axis; (“[0025] As described in more detail below, a user may also identify a picture or pictures of a piece of apparel and transmit the picture to the one or more network computing devices.  The network computing devices store a plurality of meshes and select a mesh from the plurality of meshes based on an analysis of the picture.”)
generating point clouds from the electronic scan of the at least one apparel item;  ([0025]….A mesh generally refers to a virtual 3D structure defined, for example, by a set of data points (e.g., a point cloud) in a virtual 3D space.”)
3D inventories of apparels are generally divided into two components, point clouds (which hold the 3D structure information of the apparels) and the textures.  The point clouds define meshes, with a mesh typically varying in size from 500 KB to 5 MB.  A mesh includes the 3D points and connecting edges between those points for defining the 3D structure.  A mesh also includes a material file which holds the material properties of the mesh and texture link information for mapping the texture files to the mesh components to generate a final output of a 3D virtual apparel.”)
Gauseback US Patent Publication: 20190026956) generating 3D translation and rotational camera reference images pertaining to the at least one high polygon 3D model; (“For example, in some implementations, the training data development component 3316 can employ a textured 3D mesh of a 3D space model included in the 3D model and alignment data 3304 to generate 2D images from camera positions.”
Yu ( US patent publication: 20180293774)  teaches, generating high resolution texture maps utilizing the generated 3D translational and rotational camera reference images; (“[0010] In an example embodiment of the 3D capture system of the present invention, multiple views of images of the human, object, or scene thereof are captured at different locations and are used to generate a 3D model and high resolution texture map of the human, object, or scene thereof (herein simply referred to as the scene).”)
Wang (US Patent Publication: 20150348285) teaches, generating normal maps utilizing the generated high resolution texture maps utilizing transformation algorithms; 0009] One dilemma faced when generating a normal map from a supplied texture map is that, due to widely-varying noise levels in input images, it may be difficult to generate a high-fidelity normal map in a manner that works reliably for input images having various noise levels.  When attempting to generate a normal map, it is often beneficial to "smoothen" out the texture map, e.g., by downsampling or performing some other type of blurring operation, before estimating the normal map for the texture map.”)
	The above prior arts don’t have any reason to be combined and additionally the combination of the best available prior arts fails to expressly teach as a whole, “determining mannequin pose estimation, correction, as well as mannequin detection and removal relative to the at least one scanned apparel item using machine learning techniques; and determining data for indicating fold lines for folding the at least one scanned apparel item.”

Therefore claim 1 is allowed.
Claim 8 is directed to a device claim and its limitation are similar to claim 1 and therefore claim 8 is allowed for the same reason specified for allowance of claim 1.
Claim 15 is directed to computer readable medium claim and its limitation are similar to claim 1 and therefore claim 8 is allowed for the same reason specified for allowance of claim 1.

Claims 3, 7, 10, and 17 are also allowed by virtue of dependency.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616